Where an action is brought for the benefit of another, in the name of a public officer, who resigns pending the action, and a successor is appointed, his resignation need not be suggested on the record, and his successor substituted; the practice is, to prosecute the suit in the name of the incumbent at the time of action brought, and he is neither liable for costs, nor can he release the action. .
Where the plaintiff obtained leave to amend the declaration by adding a new count, a rule to plead thereto, must be posted, before the defendant can be put to trial; and whether the new count required an additional plea- or not, the court will not undertake to-judge; the defendant must be called on to plead, according to the rales and practice of the court.